Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Buriak has not been listed with the correct patent number and has therefore not been considered.

The Office has reviewed the written opinion but does not agree that the combination of Stoykovich and Gupta, both cited by applicants  suggest diffusing and swelling a polymer with monomer and polymerizing the monomer within the film.

It appears to the Office that “monomers” in claim 9 should be “monomer” (singular). Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Grant (WO 89/00593), cited by the examiner.
Claim 1 of the patent discloses a process in which a membrane is swollen with monomer vapor and the monomer polymerized. Note document claim 13 where a single monomer such as styrene may be used as in claim 7 or a “mixture” as in claim 8.
Claims 2-6 and 9-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

JCM
6-22-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765